DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by claim 2. For examination it is considered as the encapsulates are chemically bonded via linkage comprising a residue of said ligands on external shell of encapsulates, wherein the ligands were originally covalently or coordinatively bounded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Thuo et al (U. S. Patent Application: 2016/0317992, here after 992), further in view of Martin Thuo et al (U. S. Patent Application: 2018/0354037, here after 037). Jinazhu Yin et al (U. S. Patent Application: 2020/0143955, here after 955) is used for evidence of inherency for claim 6.
Claims 1 and 3 are rejected. Thou teach printing metal ink (on a substrate) [0071] to make an article, wherein the ink comprising a plurality of encapsulates comprising a liquid metal core (GaIn) having an external surface, a metal oxide shell (Gallium oxide) that encapsulates said liquid metal core, said shell having and external shell surface, and ligand comprising head group (phosphonic acid) bound to said shell’s external surface [fig. 6 0042, 0054], but does not teach about the substrate. 037 teaches printed metal ink comprising liquid metal core and oxide shell on a substrate, where the substrate is elastomer [0005, 0012, 0015, fig. 1A]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a printed article as 992 teaches where the substrate is elastomer, because elastomer is suitable substrate to make printed metal article. The average particle attachment strength would be within the claimed range as the particles have linkage and the strain at failure is also within the range as the elastomer substrate have metallic ink same as the application.
Claim 2 is rejected as 992 teaches the encapsulates are chemically bonded via linkage comprising a residue of said ligands on external shell of encapsulates, wherein the ligands were originally coordinatively bounded [fig. 11].
Claim 4 is rejected as 992 teaches the oxide(shell) thickness is 0.7 nm [0033].
Claim 5 is rejected as 992 teaches the encapsulate has a principal dimension of micron size [fig. 7, 0027].
Claim 6 is rejected. 037 teaches the substrate with printed metal ink is a force sensor which produce a sensor output of change in resistance(conductivity) vs force [0026]. The conductivity of network(printed) of Gain particles and oxide shell on flexible substrate increases with increasing strain(elongation) [see 0036 of 955]. 
Claim 7 is rejected as the substrate comprising a film (printed metal ink).
Claim 8 is rejected as the article (printed metal ink on a substrate) can be used as an electronic device (also see 0005 of 037).
Claim 9 is rejected as 037 teaches the substrate is PTFE [0033].
Claims 10-11 are rejected. 037 teaches adding encapsulates to hydroxyethyl cellulose solution [0015], which in fact after during drying leads to formation of particulate(filler). 
Claim 12 is rejected. 037 teaches metal printed substrate is stretchable electronic device(sensor), therefore it requires force to be activated [0026].
Claim 13 is rejected. 992 teaches filled hole or trenches (casing) [0073] with encapsulated or shelled (oxide, ceramic, or non-metal allotrope) liquid metals (GaIn) which forms a trace, the liquid metal comprising an oxide shell (solid particulates), and plurality of the shelled liquid metals form porous medium (for example when they are printed) [0071]. 922 also teaches the amount of gallium oxide by weight in said liquid metal and plurality of solid particles is within the claimed range [table 1]. 992 does not teach what is the substrate. 037 teaches printed metal ink comprising liquid metal core and oxide shell on a substrate, where the substrate is elastomer [0005, 0012, 0015, fig. 1A]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a trace as 992 teaches where the substrate is elastomer, because elastomer is suitable substrate to make printed metal article. The average particle attachment strength would be within the claimed range as the particles have linkage and the strain at failure is also within the range as the elastomer substrate have metallic ink same as the application.
Claim 14 is rejected. The ratio of liquid metal to porous medium depends on the thickness of oxide layer. If the thickness of the oxide layer is small, the ratio of liquid metal to porous medium is high, if the thickness of the oxide layer is large, the ratio of liquid metal to the porous medium is high. 992 teaches breakage of oxide layer causes coalescence of particles [0060], therefore if the thickness of the oxide is very high it requires more force or may not happens. If the thickness of the oxide is very low, then there would not be a shell around the liquid metal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a trace as 992 and 037 teach and optimize the oxide layer thickness and therefore the ratio of metal to porous medium because it is a result effective variable and has to be optimized.
Claim 15 is rejected as 922 teaches the solid particles(shell) have spheroid shape [0013].
Claim 16 is rejected as shell of core shell particles comprising a void.
Claim 17 is rejected as 992 teaches said liquid metal is at least in part contained in a plurality of encapsulates comprising a core(GaIn), said liquid metal being contained in said core, said core having an external surface, a metal oxide shell(Ga2O3) that encapsulates said core, said shell having an external shell surface; and optionally one or more ligands and/or multi-functional ligands covalently bound to said shell’s external surface and/or coordinatively bound to said liquid metal core’s external surface[fig. 6, 0035].
Claim 18 is rejected as 992 and 037 teaches filled hole or trench with liquid metal (conductive line) which in fact comprising the trace according to Claim 13.
Claims 19-20 are rejected as 992 teaches repair solder defect or microelectronic (electronic device) applications [ 0073, 0074] therefore there should be a power connection
Claim 21 is rejected. 992 and 037 teach the limitation of claim 13 and teaches method of making an article comprising a trace 037 teaches metal printed substrate is stretchable electronic device(sensor), therefore it requires force to be activated [0026].
Claim 22 is rejected as 922 teaches sintering at least a portion of said traces plurality of solid particulates [fig. 7] (also see fig. 4 of 037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712